Order filed April 26, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00161-CV
                                   ____________

   GALVESTON COUNTY JUDGE MARK HENRY AND COUNTY
COMMISSIONERS RYAN DENNARD, JOE GUISTI, STEPHEN HOLMES
   AND KEN CLARK, IN THEIR OFFICIAL CAPACITY AS THE
   GALVESTON COUNTY COMMISSIONERS COURT, Appellants

                                        V.

 KIMBERLY SULLIVAN, JUDGE PROBATE COURT OF GALVESTON
                    COUNTY, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 14-CV-1112

                                     ORDER

      This court issued its opinion and judgment in this case on April 5, 2016. A
motion for rehearing may be filed within 15 days after judgment is rendered. Tex.
R. App. Proc. 49.1. Appellants filed a motion for rehearing and a motion for en banc
reconsideration on April 21, 2016, more than 15 days after judgment was rendered.
      “A court of appeals may extend the time for filing a motion for rehearing or
en banc reconsideration if a party files a motion complying with Rule 10.5(b) no
later than 15 days after the last date for filing the motion.” Tex. R. App. P. 49.8. A
party seeking an extension of time is required to file a motion specifically stating the
facts that reasonably explain the need for an extension. Rios v. Calhoon, 889 S.W.2d
257, 259 (Tex. 1994); see also Tex. R. App. P. 10.5(b)(1)(C) (requiring motion to
extend time to include facts relied on to reasonably explain the need for an
extension). No motion for extension of time was filed in this case, however.

      The Texas Supreme Court has consistently treated minor procedural mistakes
with leniency to preserve appellate rights. See Verburgt v. Dorner, 959 S.W.2d 615,
616-17 (Tex. 1997) (implying extension of time when a party perfects an appeal in
good faith within the 15-day period for filing an extension). Thus, a motion for
extension of time can be implied when a motion for rehearing is filed within the 15-
day period for filing a motion for extension of time if the appellant thereafter files a
motion complying with Rule 10.5(b)(1) that contains a reasonable explanation to
support the late filing. Houser v. McElveen, 243 S.W.3d 646, 647 (Tex. 2008); Miller
v. Greenpark Surgery Ctr. Assoc., Ltd., 974 S.W.2d 805, 807 (Tex. App.—Houston
[14th Dist.] 1998, no pet.) (implying extension but requiring reasonable
explanation).

      Accordingly, unless appellants file a motion that complies with Texas Rule of
Appellate Procedure 10.5(b)(1) and provides a reasonable explanation for the late
filing of their motion for rehearing and motion for en banc reconsideration by May
6, 2016, the court will deny the motions as untimely.



                                    PER CURIAM